Exhibit 10.2




FIRST AMENDMENT TO FORBEARANCE AGREEMENT

This First Amendment to Forbearance Agreement (this “Amendment”), dated as of
_____________, 2013, is entered into by and among Interactive Network, Inc., a
Nevada corporation (“Interactive”) and FriendFinder Networks Inc., a Nevada
corporation (“FFN” and, collectively with Interactive, the “Issuers”), each of
the undersigned entities listed as guarantors (collectively, the “Guarantors”)
and each of the undersigned holders of the Notes (collectively, together with
any other holder of Notes who agrees to be bound by the Agreement, the
“Forbearing Holders”).

WHEREAS, the Issuers, the Guarantors and U.S. Bank National Association, as
Trustee (the “Trustee”), have entered into that certain Indenture (as amended,
modified or supplemented prior to the date hereof, the “Indenture”), dated as of
October 27, 2010, in respect of the Issuers’ Cash Pay Secured Notes due 2013
(the “Notes”);

WHEREAS, on November 5, 2012, the Issuers, based upon Excess Cash Flow of the
Issuers and their Subsidiaries for the quarterly period ending September 30,
2012, were obligated to prepay a portion of the Notes, plus any accrued and
unpaid interest thereon, pursuant to the Indenture and the Notes (the payment of
the amount of such prepayment with interest on such date, the “Third Quarter
2012 Excess Cash Flow Prepayment”), and the failure to make the Third Quarter
2012 Excess Cash Flow Prepayment within 10 calendar days of the date when due
constituted an Event of Default under the Indenture (the “Third Quarter 2012
Excess Cash Flow Prepayment Default”);

WHEREAS, the Forbearing Holders granted the Issuers and the Guarantors’ request
to forbear from exercising certain of their rights and remedies under the
Indenture and from directing the Trustee to exercise such rights and remedies on
the Forbearing Holders’ behalf resulting from the Third Quarter 2012 Excess Cash
Flow Prepayment Default by entering into that certain Forbearance Agreement (the
“Agreement”) on or about November 5, 2012;

WHEREAS, on February 4, 2013, the Issuers, based upon Excess Cash Flow of the
Issuers and their Subsidiaries for the quarterly period ending December 31,
2012, are obligated to prepay a portion of the Notes, plus any accrued and
unpaid interest thereon, pursuant to the Indenture and the Notes (the payment of
the amount of such prepayment with interest on such date, the “Fourth Quarter
2012 Excess Cash Flow Prepayment”), and the failure to make the Fourth Quarter
2012 Excess Cash Flow Prepayment within 10 calendar days of the date when due
would constitute an Event of Default under the Indenture (the “Fourth Quarter
Excess Cash Flow Prepayment Default”);

WHEREAS, the Issuers and the Guarantors have requested that the Forbearing
Holders amend the Agreement in order to forbear from exercising certain of their
rights and remedies under the Indenture and from directing the Trustee to
exercise such rights and remedies on the Forbearing Holders’ behalf resulting
from the Fourth Quarter 2012 Excess Cash Flow Prepayment Default; and

WHEREAS, the Forbearing Holders are willing to grant the Issuers and the
Guarantors’ request to amend the Agreement in order to forbear as described
herein on the terms and subject to the conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:




1.

Definitions.  Capitalized terms used but not defined in this Amendment, have the
meanings ascribed to such terms in the Agreement.

2.

Amendments to the Agreement.  




(a)

The definition of “Excess Cash Flow Prepayment” contained in the Recitals to the
Agreement is hereby amended and restated to mean “collectively, the Third
Quarter 2012 Excess Cash Flow Prepayment and the Fourth Quarter 2012 Excess Cash
Flow Prepayment”.

(b)

The definition of “Excess Cash Flow Prepayment Default” contained in the
Recitals to the Agreement is hereby amended and restated to mean  “collectively,
the Third Quarter 2012 Excess Cash Flow Prepayment Default and the Fourth
Quarter 2012 Excess Cash Flow Prepayment Default”.

(c)

The definition of “Forbearance Termination Event” contained in Section 1 of the
Agreement is hereby amended to delete the reference to “February 4, 2013” and
replace it with “May 6, 2013”.

(d)

Section 1 of the Agreement is hereby amended to add the following definitions:




“First Amendment” means the First Amendment to Forbearance Agreement, dated as
of ___________, 2013, by and among the Issuers, the Guarantors and the
Forbearing Holders.

“Fourth Quarter 2012 Excess Cash Flow Prepayment” has the meaning assigned to
such term in the First Amendment.





--------------------------------------------------------------------------------

“Fourth Quarter 2012 Excess Cash Flow Prepayment Default” has the meaning
assigned to such term in the First Amendment.

“Third Quarter 2012 Excess Cash Flow Prepayment” has the meaning assigned to
such term in the First Amendment.

“Third Quarter 2012 Excess Cash Flow Prepayment Default” has the meaning
assigned to such term in the First Amendment.




3.

Conditions to Effectiveness.  




This Amendment shall become effective on the date on which the following
conditions precedent shall have been satisfied by the applicable parties or
waived by the Forbearing Holders (the “Effective Date”):




(a)

each Forbearing Holder shall have executed and delivered to the Issuers a
counterpart of this Amendment and shall have received a list of all the
Forbearing Holders;

(b)

each Forbearing Holder shall have received a duly executed counterpart of this
Amendment from the Issuers and each Guarantor listed on the signature pages
hereto; and

(c)

on the Effective Date and upon giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing, subject to the Third Quarter
2012 Excess Cash Flow Prepayment Default and the anticipated Fourth Quarter 2012
Excess Cash Flow Prepayment Default.




4.

Representations and Warranties of Issuers and Guarantors.




(a)

This Amendment has been duly executed and delivered by each Issuer and each
Guarantor, and each of this Amendment and the Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and principles of equity.

(b)

After giving effect to this Amendment, the representations and warranties of the
Issuers and the Guarantors contained in Section 4(a) of the Agreement are true
and correct in all material respects on and as of the date hereof.

(c)

After giving effect to this Amendment, each Issuer and each Guarantor reaffirms
all covenants and agreements contained in Section 4 of the Agreement.

(d)

After giving effect to this Amendment, no Default or Event of Default (other
than the Third Quarter 2012 Excess Cash Flow Prepayment Default and the
anticipated Fourth Quarter 2012 Excess Cash Flow Prepayment Default) shall have
occurred and be continuing.




5.

Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Photocopies, facsimiles, and electronic scans of original
signatures shall have the same force and effect as the original signatures.




6.

Full Force and Effect.  Except as expressly provided in this Amendment, the
Agreement is not otherwise modified and the Agreement, the Notes, the Security
Documents and each of the other agreements related thereto remain unchanged, in
full force and effect and are hereby ratified and confirmed.  Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Agreement giving effect hereto.
 Except as expressly provided above, the execution, delivery and effectiveness
of this Amendment shall neither operate as a waiver of any right, power or
remedy of any Forbearing Holder or the Trustee, nor constitute an amendment or
waiver of any provision of the Agreement, the Notes, the Security Documents or
any of the other agreements related thereto.




7.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.




8.

Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




[signature pages to follow]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed, sealed and delivered, as applicable, on the day and year first above
written.




 

ISSUERS:

 

 

 

 

INTERACTIVE NETWORK, INC., a Nevada corporation

 

 

 

 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

FRIENDFINDER NETWORKS INC., a Nevada corporation

 

 

 

 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer








--------------------------------------------------------------------------------




 

GUARANTORS:

 

 

 

GENERAL MEDIA ART HOLDING, INC.

GENERAL MEDIA COMMUNICATIONS, INC.

GENERAL MEDIA ENTERTAINMENT, INC.

GMCI INTERNET OPERATIONS, INC.

GMI ON-LINE VENTURES, LTD.

PENTHOUSE IMAGES ACQUISITIONS, LTD.

WEST COAST FACILITIES INC.

PMGI HOLDINGS INC.

PURE ENTERTAINMENT TELECOMMUNICATIONS, INC.

PENTHOUSE DIGITAL MEDIA PRODUCTIONS INC.

VIDEO BLISS, INC.

DANNI ASHE, INC.

SNAPSHOT PRODUCTIONS, LLC

VARIOUS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TAN DOOR MEDIA INC.

FIERCE WOMBAT GAMES INC. (F/K/A BIG EGO GAMES INC.)

NAFT NEWS CORPORATION

PLAYTIME GAMING INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Treasurer







 

ARGUS PAYMENTS INC.

BLUE HEN GROUP INC.

FRIENDFINDER VENTURES INC.

XVHUB GROUP INC. (F/K/A GIANT SWALLOWTAIL INC.)

PERFECTMATCH INC. (F/K/A GOLDENROD SPEAR INC.)

MAGNOLIA BLOSSOM INC.

GLOBAL ALPHABET, INC.

SHARKFISH, INC.

TRAFFIC CAT, INC.

BIG ISLAND TECHNOLOGY GROUP, INC.

FASTCUPID, INC.

MEDLEY.COM INCORPORATED

PPM TECHNOLOGY GROUP, INC.

FRIENDFINDER CALIFORNIA INC.

STREAMRAY INC.

CONFIRM ID, INC.

FRNK TECHNOLOGY GROUP

TRANSBLOOM, INC.

STREAMRAY STUDIOS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Ezra Shashoua

 

Title:

Chief Financial Officer














--------------------------------------------------------------------------------




 

FORBEARING HOLDERS:

 

 

 

 

 

 

 

STATON FAMILY INVESTMENT LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

Daniel C. Staton

 

Title:

Member














--------------------------------------------------------------------------------




 

FORBEARING HOLDERS:

 

 

 

 

 

 

 

MARC H. BELL

 

 

 

 

 

 

 

By:

 

 

Name:

Marc H. Bell












